IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,903-02


EX PARTE KEVIN R. GORDON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2004-678-C IN THE 54TH DISTRICT COURT 
FROM MCLENNAN COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of attempted sexual assault and sentenced to seven years' imprisonment. He did not appeal his
conviction.
	On January 28, 2009, this Court remanded this application to the trial court for findings of
fact and conclusions of law.  On July 9, 2009, the trial court made findings of fact and conclusions
of law that were based on an affidavit from trial counsel.  The trial court recommended that relief
be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: August 19, 2009
Do not publish